        Case 1-19-41041-cec           Doc 14       Filed 03/08/19    Entered 03/08/19 15:41:22




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                               Chapter 11

         150 Calyer, LLC,                                           Case no. 19-41041

                                    Debtor.
--------------------------------------------------------x

                            STATEMENT IN SUPPORT OF DISMISSAL

                 150 Calyer, LLC, the debtor ("Debtor"), as and for its statement in support of

dismissal of this case under section 1112 of the Bankruptcy Code, respectfully represents as

follows: Debtor’s prior management did not retain counsel to file this case, and the

Debtor’s current management believes that the case should be dismissed to remedy the

fatally flawed filing.

                 1.       On February 22, 2019 (“Filing Date”), the Debtor filed a Chapter 11

petition without counsel.

                 2.       The Debtor owns the real property at 150 Calyer Street, Brooklyn, New

York.

                 3.       As of the Filing Date, the Debtor’s members were Leszek Siedlecki and

Jolanta Siedlecki.

                 4.        On November 22, 2017, the Siedleckis pledged their membership

interests as collateral for a loan to the Debtor and for their personal guaranties of that loan. The

loan was made by 14 LLC, and later assigned to the Nagin Family Trust.

                 5.       Following default on the note and guarantees, the Siedleckis’ membership

interests were noticed for sale on the Filing Date, and in fact sold by public auction to Tancred
        Case 1-19-41041-cec       Doc 14     Filed 03/08/19      Entered 03/08/19 15:41:22




LLC, as assignee of the Nagin Family Trust. Thereafter, on February 25, 2019, Tancred LLC, as

the Debtor’s sole member, named Adam Nagin as the Debtor’s manager.

               6.      The Siedleckis filed this case hours before the scheduled UCC sale. Their

attorney rushed to the sale to assert that the Debtor’s Chapter 11 filing stayed the sale of their

membership interests. No assets of the Debtor’s estate were being sold, and the sale was being

conducted based on a default under personal guarantees. The Nagin Family Trust and auctioneer

therefore proceeded with the sale. The Siedleckis declined to bid.

               7.      The Bankruptcy filing was fatally defective because it was filed by an

LLC, but without an attorney. As the Debtor’s new manager, Mr. Nagin does not intend to cure

the defect by hiring counsel to administer the case. And based upon the filed petition, there are

no creditors except the Nagin Family Trust and the City of New York who have an interest in the

case.

               8.      The City’s regulatory demands do not justify this bankruptcy. Mr. Nagin

has opened a dialogue with the City of New York and is certain the Debtor can resolve its

demands. Mr. Nagin and his family have decades of experience owning and operating New

York City real estate. Resolving such issues is routine.

               9.      Meanwhile, on Monday, February 25, 2019, the Siedleckis, through the

law office of Barry Feerst, appeared before Judge Maysles of the Commercial Part of Supreme

Court Kings County seeking a temporary restraining order. The Court informed counsel to the

Nagin Family Trust that it would hear the application at 9:30 a.m. the next day in the Kings

County Supreme Court to void the UCC sale. Attorney Michael Bush appeared for the Nagin

Family Trust. Mr. Feerst’ s office did not appear. The Court declined to sign the Order to Show

                                                  2
      Case 1-19-41041-cec        Doc 14     Filed 03/08/19      Entered 03/08/19 15:41:22




Cause. Mr. Feerst’ s office later stated that it would bring a new application on March 1, 2019

but never did not present that request.

               10.     In summary, filing this case was a mistake by the Debtor’s prior owners

and new management respectfully submits on the Debtor’s behalf, that the mistake should be

corrected by dismissal on the Court’s motion.

               WHEREFORE, the Debtor respectfully requests that the Court enter an order

granting the relief requested herein, and such further relief as may be just and proper.


Dated: New York, New York
       March 8, 2019

                                              BACKENROTH FRANKEL & KRINSKY, LLP
                                              Attorneys for the Debtor

                                      By:     s/Mark Frankel
                                              800 Third Avenue
                                              New York, New York 10022
                                              (212) 593-1100




                                                 3
       Case 1-19-41041-cec            Doc 14       Filed 03/08/19    Entered 03/08/19 15:41:22




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                               Chapter 11

        150 Calyer, LLC                                             Case no. 19-41041

                                    Debtor.
--------------------------------------------------------x
STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF NEW YORK )

                 Adam Nagin, Manager deposes and says under penalty of perjury, as follows:

                1.        I am the Manager of 150 Calyer, LLC (the ADebtor@).

                 2.       I am submitting this statement in support of the Debtor’s statement in

support of dismissal of this case.

                 3.       The facts in the statement are true and correct to the best of my

knowledge, information and belief.

Dated: New York, New York
       March 8, 2019
                                                     s/Adam Nagin, Manager
